Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1. The Applicant’s response to the office action filed on June 24, 2021 is acknowledged.
                                              Status of the Application
2. Claims 1, 14-15, 20, 24 are pending under examination. New claim 28 is added. Claims 2-13, 16-19, 21-23 and 25-27 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the following reasons.
Response to Arguments:
3. The rejection of claims under 35 USC 103 as being unpatentable over Smider in view of Morrison has been withdrawn in view of the amendment.
                             New Rejections necessitated by the Amendment
                                       Claim Rejections - 35 USC § 103
4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Swerdlow (US 2010/0311597) in view of Williams et al. (US 2005/032076).
Swerdlow teaches a method of claim , comprising: (a) providing a reaction chamber comprising a solid support bound to a single starter double-stranded molecule comprising a free end, wherein the starter DNA molecule comprises a + strand at least partially complimentarily paired with a -strand (complementary strand), each strand comprises a 5’ and 3’ end, wherein -strand comprises an overhang and a phosphate (PO4) at 5’ end and the solid support is directly or indirectly linked to 5’ end of the +strand (see entire document, eg. para 0044-0048, 0034-0039, para 0084-0086, claims 18-29); (b) introducing one or more extension molecules (incoming polynucleotides) and one or more enzymes capable of joining a payload region (3’ terminus) of an extension molecule to the free end of starter dsDNA, wherein the extension molecule comprises a + strand at least partially complimentarily paired with a - strand (complementary strand) wherein both strands of the extension molecule comprises a 5’ and 3’ end (see at least para 0040-0048, para 0084-0086, claims 18-34); (c) removing unligated extension molecules and one or more enzymes from the reaction chamber (see entire document, eg. 0041-00449, 0084-0086 indicating removal of unligated molecules by flowing wash solutions);
(d) determining, by measuring fluorescence of the reaction chamber, whether the payload of extension molecule is joined to the free end of the starter dsDNA molecule bound to the single solid support resulting in an elongation of the free end of the single starter molecule; (e) when the payload region is not joined to the free end of the starter dsDNA in step (d), repeating the steps (b) to (d) until the elongation is verified to have occurred (see entire document, eg. para 0049-0050, 0073-0078, para 0080-0086, claims 18-34);

However, Swerdlow did not teach verifying whether the extension molecule is dissociated, if not dissociated performing one or more cycles to form extension of the starter dsDNA with one or more payload regions.
Williams et al. teach a polymerase mediated extension method wherein the method comprises extending template extension molecule with the addition of nucleotides to the growing end or 3’ primer extension end, verifying or monitoring the nucleotide addition to the extension product if the correct nucleotide is not added or degradation of correctly extended strands does not occur repeating the extension to achieve accurate strand extension (see entire document, eg. para 0016-0017).
It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method of Swerdlow with the polymerase mediated extension as taught by Williams et al. to improve the determining verification of the extension molecules of the starter dsDNA. The ordinary person skilled in the art would have motivated to modify the method of Swerdlow with the method of Williams et al. and have a reasonable expectation of success that the combination would result in accurate strand extension because Williams et al. explicitly taught monitoring template extension molecules by repeating the extension cycles and determining the accurate strand extension in each cycle (see entire document, eg. para .
                                           Conclusion
Claims 1, 14-15, 20 and 24 are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637